Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 1 of 21 PageID #: 25751


                                                                          4338


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

     - - - - - - - - - - - - - - - X

                                           :
      JOSE BAUTA,                          : 14-CV-3725 (RER)
                                           :
                  Plaintiff,               :
                                           :
                                           : United States Courthouse
           -against-                       : Brooklyn, New York
                                           :
                                           :
      GREYHOUND LINES INC., SABRINA        : Friday, June 1, 2018
      ANDERSON, AKOS GUBICA, KAROLY        : 9:30 a.m.
      GUBICA, AND CAV ENTERPRISE           :
      LLC,                                 :
                                           :
                  Defendant.               :



     - - - - - - - - - - - - - - - X

                     TRANSCRIPT OF CIVIL CAUSE FOR TRIAL
                     BEFORE THE HONORABLE RAMON E. REYES
                       UNITED STATES MAGISTRATE JUDGE


                             A P P E A R A N C E S:

      For the Plaintiff:       MCELFISH & ASSOCIATES, LLC
                                  122 East 42nd Street
                                  Suite 2100
                                  New York, New York 10168
                               BY:RAYMOND D. MCELFISH, ESQ.

                               WAGSTAFF & CARTMELL LLP
                                  4740 Grand Avenue
                                  Suite 300
                                  Kansas City, Missouri 64112
                               BY:JONATHAN P. KIEFFER, ESQ.




                               LAM      OCR       RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 2 of 21 PageID #: 25752


                                                                          4339


      For the Defendants:      LEWIS BRISBOIS BISGAARD & SMITH LLP
                                  1375 East 9th Street
                                  Suite 1600
                                  Cleveland, Ohio 44114
                               BY:BRADLEY J. BARMEN, ESQ.
                                  THOMAS P. MANNION, ESQ.

                               MARSHALL, DENNEHEY, WARNER, COLEMAN &
                               GOGGIN
                                  800 Westchester Avenue
                                  Suite C-700
                                  Rye Brook, New York 10573
                               BY:HAROLD L. MOROKNEK, ESQ.
                                  STEVEN B. SAAL, ESQ.

                               SHAUB, AHMUTY, CITRIN & SPRATT, LLP
                                  77 Water Street
                                  Suite 702
                                  New York, New York 10005
                               BY:JONATHAN P. SHAUB, ESQ.




     Court Reporter:         LINDA A. MARINO, OFFICIAL COURT REPORTER
                             225 Cadman Plaza East / Brooklyn, NY 11201
                             lindacsr@aol.com




     Proceedings recorded by mechanical stenography, transcript
     produced by Computer-Assisted Transcription.




                               LAM      OCR       RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 3 of 21 PageID #: 25753


                                      Proceedings                         4340


 1               (In open court at 9:30 a.m. awaiting verdict of the

 2   jury.)

 3               (In open court at 10:54 a.m.; Court Exhibit 41 so

 4   marked.)

 5               THE COURT:    Good morning.     We've received another

 6   note from the jury.      It's been marked as Court Exhibit 41.

 7   Today's date, 10:45 a.m.:        Judge Reyes, the jurors would like

 8   to request bulletin from September 2004 and the G-40 rule

 9   from the rule book and the 5.8 rule.           Can you please send

10   exhibits to jury room?

11               What we have done is taken the original marked

12   exhibits, Defendants' Exhibit 167, 167A, and Plaintiff's

13   116-0001, pulled them, and have indicated with red post-its,

14   one that says G-40 that's in Defendants' Exhibit 167A,

15   corresponding to the page where G-40 appears.          It's the whole

16   rule book, just directing them where the rule they requested.

17   Similarly, for Defendants' 167, which is the subsequent rule

18   book, we have a red post-it with 5-8, where that rule is.            And

19   the bulletin is just a single page.

20               So, we'll send these back.         You can take a look at

21   them.

22               MR. BARMEN:    Thank you, your Honor.

23               MR. MCELFISH:       Interestingly, I guess -- well,

24   first, for the record, these rule books are also Plaintiff's 1

25   and 2 in evidence, I think.



                               LAM       OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 4 of 21 PageID #: 25754


                                      Proceedings                         4341


 1               But besides that, 5-8 goes on to the next page, so

 2   maybe the next page ought to be marked because it's a

 3   continuation over.

 4               Here you go, Brad.

 5               And there's actually a portion of the rule that's

 6   highlighted that's not 5-8.        I don't know if that matters or

 7   not, but maybe we can get a clean copy that doesn't...

 8               THE COURT:    Would you go get Plaintiff's 1 and 2?

 9               We notice there's highlighting throughout both of

10   those exhibits.

11               MR. MCELFISH:       I think Plaintiff's 1 doesn't have

12   the highlighting and Plaintiff's 2 doesn't have the

13   highlighting.

14               MR. BARMEN:    5-8 is down there.

15               MR. MCELFISH:       And it goes over to the next page.

16               MR. BARMEN:    Yes.

17               I agree with Mr. McElfish, your Honor, because of

18   the highlighting on different rules, that maybe we should send

19   back the Plaintiff's version.

20               THE COURT:    If it's not highlighted.

21               MR. MCELFISH:       I don't think it is.

22               MR. BARMEN:    I don't think it is.

23               MR. MCELFISH:       These things all seem sort of

24   perfunctory, but it can matter, I guess.             Everything matters.

25               MR. BARMEN:    What does "perfunctory" mean?



                               LAM       OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 5 of 21 PageID #: 25755


                                       Proceedings                        4342


 1                MR. MCELFISH:       I don't know, just meaningless.

 2   Don't challenge.     Don't challenge because I probably misused

 3   it.

 4                It may mean something, so we'll fix it.

 5                MR. BARMEN:    I agree with Mr. McElfish that we

 6   should send back a copy that doesn't have highlights.

 7                MR. MCELFISH:       And you agree we should mark the

 8   second page too?

 9                MR. BARMEN:    I also agree with that, yes, assuming

10   the way that you have it is not on one page.

11                MR. MCELFISH:       I think I have it the same way that

12   you have it.

13                MR. BARMEN:    It only took 35 days, but we agree on

14   something.

15                MR. MANNION:    It's taken a lot longer than that.

16                THE COURT:    Almost four years?

17                MR. BARMEN:    I haven't been involved in this one

18   that long, your Honor.

19                THE COURT:    That's right, it was Mr. Moroknek at

20   first.

21                (Pause in proceedings.)

22                THE COURT:    Plaintiff's 1 and 2 do not have

23   highlighting, so we will send those back instead.           Plaintiff's

24   1, I don't know if we don't have a complete copy.

25                Can you do me a favor and pull up the docket sheet



                                LAM       OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 6 of 21 PageID #: 25756


                                      Proceedings                         4343


 1   and see if Plaintiff's 1 has been uploaded with all the pages?

 2                THE LAW CLERK:     Yes.

 3                MR. MCELFISH:      I can e-mail the electronic version

 4   that was in the exhibit books.

 5                THE LAW CLERK:     Give me one second.

 6                (Pause in proceedings.)

 7                THE COURT:   So, we have G-40, Plaintiff's 1,

 8   Plaintiff's 2, we've got the things, and then Plaintiff's 116.

 9   Okay.    There we go.

10                Why don't you give this to the marshal and he can

11   give it to the jurors?

12                THE LAW CLERK:     Okay.

13                (Court in recess at 11:07 a.m. awaiting verdict of

14   the jury.)

15                (In open court at 12:20 p.m.; Court Exhibit 42 so

16   marked.)

17                THE COURT:   As you can see, we've received another

18   note.    It's been marked Court Exhibit 42.          Today's date,

19   12:10 p.m.:     Judge Reyes, the jury has reached a verdict.

20                Signed by the foreperson, Liana Morales.

21                We'll have the jury come in, we will receive their

22   verdict, we will thank them and ask them to retire to the jury

23   room.    It's my practice to personally thank the jury myself in

24   the jury room.     And if the attorneys want to speak with the

25   jury, I ask the jurors if that's okay with them; and, if they



                               LAM       OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 7 of 21 PageID #: 25757


                                      Proceedings                         4344


 1   have no problem, the attorneys can speak with them.

 2               My preference is that you go in together rather than

 3   separately.     It's a pretty big room, but I don't think it can

 4   accommodate everyone.      So, if representatives would go in,

 5   that would be great, if you want to do that.

 6               MR. BARMEN:    Yes, your Honor.

 7               MR. MCELFISH:       Yes.

 8               THE COURT:    Okay.

 9               Miriam, let's get the jury, please.

10               (Jury enters.)

11               THE COURT:    You may be seated.

12               Ladies and gentlemen, we've received your note and

13   we understand that you've reached a verdict.

14               Is that correct?

15               THE FOREPERSON:      Yes.

16               THE COURT:    Ms. Morales, can you tell us the jury's

17   answer to special verdict form question 1.a, punitive damages

18   for Greyhound's conduct?

19               THE FOREPERSON:      Yes.        1,536,625.

20               THE COURT:    1,536,000?

21               THE FOREPERSON:      625.

22               THE COURT:    625.

23               And can you tell me the answer for question 1.b,

24   punitive damages for Sabrina Anderson's conduct?

25               THE FOREPERSON:      1,698,375.



                               LAM          OCR       RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 8 of 21 PageID #: 25758


                                      Proceedings                         4345


 1               THE COURT:    And the total?

 2               THE FOREPERSON:      3,235,000.

 3               MR. MCELFISH:       Again, I'm sorry?

 4               THE COURT:    3,235,000.

 5               Ms. Morales, is this your verdict?

 6               THE FOREPERSON:      Yes.

 7               THE COURT:    Juror No. 2, is this your verdict?

 8               JUROR NO. 2:     Yes.

 9               THE COURT:    Juror No. 3, is this your verdict?

10               JUROR NO. 3:     Yes.

11               THE COURT:    Juror No. 4, is this your verdict?

12               JUROR NO. 4:     Yes.

13               THE COURT:    Juror No. 5, is this your verdict?

14               JUROR NO. 5:     Yes.

15               THE COURT:    Juror No. 6, is this your verdict?

16               JUROR NO. 6:     Yes.

17               THE COURT:    Juror No. 7, is this your verdict?

18               JUROR NO. 7:     Yes.

19               THE COURT:    Juror No. 8, is this your verdict?

20               JUROR NO. 8:     Yes.

21               THE COURT:    Juror No. 9, is this your verdict?

22               JUROR NO. 9:     Yes.

23               THE COURT:    Juror No. 12, is this your verdict?

24               JUROR NO. 12:       Yes.

25               THE COURT:    Just for the record, we lost Jurors 10



                               LAM          OCR     RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 9 of 21 PageID #: 25759


                                     Proceedings                          4346


 1   and 11.

 2                If you can give the marshal the signed verdict form

 3   and the jury instructions, that's great.

 4                Ladies and gentlemen, I'll ask you to retire to the

 5   jury room.    I'll come talk to you in a minute and thank you

 6   personally for your service and about some other things.

 7   Thank you.

 8                (Jury exits.)

 9                THE COURT:   Give me a few minutes.

10                (Recess taken.)

11                THE COURT:   Go ahead, Mr. Shaub.

12                MR. SHAUB:   I'd like to again address the issue of

13   the scheduling of the entry of judgment in this case.

14                I just was reviewing the transcript yesterday, and

15   it seemed like we were going to be entering judgment before

16   the collateral source hearing.        We just don't really think

17   that's practical or proper under New York law.           We think it

18   would be more efficient to have a global resolution of all the

19   issues before we had an entry of judgment in this case.

20                I would just cite the Court to a case from the

21   Southern District, Okrayaents v. MTA, 555 F. Supp. 2d 420, and

22   the PIN site is 453.      And in that case, I think it was Judge

23   McMahon said that the collateral source hearing has to be held

24   before the entry of judgment.

25                So, to the extent the Court is disinclined to do



                               LAM      OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 10 of 21 PageID #: 25760


                                      Proceedings                           4347


  1   that, we'd just like the record to clearly reflect that the

  2   Defendants are requesting a collateral source hearing before

  3   the entry of judgment.

  4               THE COURT:    Okay.   I'll take it under advisement,

  5   I'll take a look at that case.

  6               MR. MCELFISH:      What was the name of the case?

  7               MR. SHAUB:    I'll write it down for you.

  8               THE COURT:    Let us assume that for whatever reason

  9   we have to have a new trial on compensatory damages.           Does

 10   that have an effect on the punitive damages?

 11               Because part of the punitive damages calculation

 12   or --

 13               MR. MCELFISH:      The ratio.

 14               THE COURT:    Well, it's not the ratio, but part of

 15   the standard that the jury has to look at, one of the elements

 16   is the nature and extent of harm to the plaintiff that the

 17   defendant caused or intended to cause.

 18               So, certainly evidence about injuries and all of

 19   that would have to be part of any jury's determination on

 20   punitive damages.     And this jury had the benefit of hearing

 21   that in the compensatory damage phase.          But if we throw out

 22   the compensatory damage verdict and have to have a new trial

 23   on that, that jury may find something completely different;

 24   they may find harm to his back was $6 million.

 25               So, aren't they both together?          So, you get a new



                               LAM       OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 11 of 21 PageID #: 25761


                                       Proceedings                        4348


  1   trial on one, you get it on the other?

  2               Certainly, with a new trial on compensatory, you

  3   have to have new trial on punitives as well with a whole new

  4   jury.    And if the compensatory stays but you get a new trial

  5   on punitives, you'd have to have the compensatory over again

  6   because that jury has to hear the harm and there has to bear

  7   some relationship, right?

  8               MR. MCELFISH:       I think they have to be together and

  9   I'm okay with that.

 10               THE COURT:    So, if we get a new trial, we're going

 11   to have to do all of this over again.

 12               MR. MCELFISH:       Unless, you know, additur or

 13   something is granted, but, yes, sounds like it.

 14               Let me think about that because my initial reaction

 15   is I agree with you, but I want to think about that a little

 16   bit.

 17               MR. SHAUB:    Your Honor, the defense would like some

 18   time to mull that over as well.

 19               THE COURT:    Address that in your motions for a new

 20   trial.   Address that issue.       I'm interested in what your

 21   thoughts are on it.

 22               And I understand from what you've told me previously

 23   that I will get cross-motions for a new trial.

 24               MR. BARMEN:    Not from me.    That will come from him,

 25   not from me.    I'm going home.



                                LAM       OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 12 of 21 PageID #: 25762


                                      Proceedings                         4349


  1               THE COURT:    If my math is right, the total verdict

  2   was $3,888,152.47.

  3               MR. MCELFISH:      One more time, please.

  4               THE COURT:    $3,888,152.47, which I think is almost

  5   right in the middle of where we were when we were discussing

  6   settlement the first time around.

  7               MR. MCELFISH:      It is.

  8               THE COURT:    All right.      Let me take a look at this

  9   case.   You'll know shortly what the schedule is going to be.

 10               MR. MCELFISH:      The case only bears on the schedule

 11   that you're looking at?

 12               THE COURT:    The case only bears on the schedule

 13   whether I have to or should wait for the collateral source

 14   hearing before entering judgment.         Entry of judgment would

 15   trigger the date for filing of motions for a new trial.

 16               MR. MCELFISH:      Frankly, I mean, if we need a

 17   collateral source hearing, we'll have one, but we should be

 18   able to agree to some of this.          If the payments were made -- I

 19   mean, we'll have to talk about that, but if the payments were

 20   made, what -- or at least narrow the scope of the hearing.            It

 21   shouldn't be -- they're made, they're made.          I said that at

 22   sidebar many times; if they were made, they were made.

 23               THE COURT:    Again, it's the issue of if they were

 24   made, they were made.      And if the maker is asserting a lien,

 25   we'd have to know that.        And that should be information you



                               LAM       OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 13 of 21 PageID #: 25763


                                      Proceedings                         4350


  1   get in your subpoenas.

  2               MR. MCELFISH:      Right.

  3               MR. SHAUB:    Your Honor, I kind of understood the

  4   concern yesterday was that you didn't want the motion schedule

  5   to drag out forever and that's one of the reasons you wanted

  6   to enter judgment soon.

  7               THE COURT:    My thought was two things:      I don't want

  8   the motion schedule to drag out forever, number one; and,

  9   number two, I don't think we have to wait for the motions to

 10   be briefed before we have a collateral source hearing.

 11               We can do it on a much more expedited basis where we

 12   enter judgment, have a collateral source hearing as the

 13   motions are being briefed, and then, if we need to change the

 14   judgment, we enter an amended judgment at the end of the day.

 15               MR. SHAUB:    What if we set a briefing schedule

 16   before entry of judgment 45 days for the opening briefs, 30

 17   days for responses, and then hold the collateral source

 18   hearing sometime in between those, so 60 days.

 19               So, we would have the briefing going simultaneously

 20   with the collateral source hearing, and that seems like that

 21   would address the Court's concern about the timing of

 22   everything and keeping this case moving.

 23               THE COURT:    I'll take a look at the case and see how

 24   it impacts my decision, and you'll see based on the schedule

 25   that I put up within the next week or so.



                               LAM       OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 14 of 21 PageID #: 25764


                                        Proceedings                          4351


  1                MR. SHAUB:    So, we should not anticipate seeing a

  2   judgment entered within the next week?

  3                THE COURT:    Not within the next week.

  4                And you should start on your motions.

  5                MR. SHAUB:    Understood.

  6                MR. MCELFISH:       Let's assume the case doesn't change

  7   your mind.    What are you thinking in terms of entering

  8   judgment, so we can know sort of when it's coming?

  9                Motions are started already, of course, just trying

 10   to see what you think.

 11                THE COURT:    Week after next, judgment would be

 12   entered sometime that week.

 13                I would like a proposed judgment from each side

 14   submitted by the end of next week.         You have a compensatory

 15   damage verdict against both defendants.               Are they jointly and

 16   severally liable or no?

 17                MR. BARMEN:    I believe joint and several would

 18   apply.   You're speaking specifically about the compensatory --

 19                THE COURT:    I want to do one judgment that

 20   encompasses both compensatory and punitive damages.

 21                So, judgment against Sabrina Anderson and Greyhound

 22   jointly and severally for whatever the compensatory damage

 23   verdict was.    And you need to do the math.            I did the

 24   magistrate, I checked it twice, but you need to make sure I'm

 25   right.   My number for compensatory is $653,152.47.             But you'll



                                 LAM       OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 15 of 21 PageID #: 25765


                                       Proceedings                        4352


  1   correct my math if I'm wrong.

  2               You see, the jury in Pennsylvania on which the

  3   collateral estoppel ruling was predicated found Anderson

  4   55 percent and Greyhound 45 percent.           So, does not that apply

  5   to this case for compensatory?

  6               And then we have our separate punitive damages that

  7   the jury allocated here.        And I did the math:    Anderson under

  8   55 percent of the compensatory damages would be liable for

  9   $359,233.86; Greyhound, 45 percent would be $293,918.61.

 10               But as Anderson's employer, aren't they responsible

 11   for Anderson's portion as well?

 12               So, how would you put that in the judgment?

 13               MR. MCELFISH:       In California, there's a case called

 14   Diaz that says that they merge.           I have to check New York law

 15   and see if there's a similar case.          Usually they merge -- I'll

 16   check.

 17               MR. BARMEN:    I don't think there's an issue with the

 18   compensatory, your Honor.

 19               THE COURT:    I know Greyhound is going to pay it --

 20               MR. BARMEN:    Yes.

 21               THE COURT:    -- but you're going to technically have

 22   a judgment on the books that's going to go against

 23   Ms. Anderson, it's going to show up on her credit report.            We

 24   want it to be the right amount that she's legally responsible

 25   for.



                                LAM       OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 16 of 21 PageID #: 25766


                                       Proceedings                         4353


  1                So, you need to look at all this and do a proposed

  2   judgment.    If you can agree to it, fine.           If not, submit your

  3   own by the end of next week.

  4                I am not going to put it down or file it until I

  5   look at this case and decide whether I want to cut you some

  6   slack, all right?

  7                MR. MCELFISH:      Anticipate a Rule 54 motion too.        I

  8   think it's 54, a prevailing party cost motion, tax cost.

  9                THE COURT:   If you do, you've got deposition

 10   transcripts and the trial transcripts.           I need to see bills

 11   for those.

 12                MR. MCELFISH:      Sure.

 13                THE COURT:   That it was Mr. Bauta who paid for them

 14   through your firm, not plaintiffs in those other cases.            If

 15   these are merely copies of something that you got somewhere

 16   else, that's not a proper taxable loss.

 17                MR. MCELFISH:      I'll submit only what I paid.

 18                That's going to be filed, I guess, concurrent with

 19   motions for new trial and additur, I suppose.

 20                THE COURT:   I think we have a local rule on that,

 21   the timing for that, if I'm not mistaken.

 22                MR. MCELFISH:      Okay.   I'll check.     I think it's Rule

 23   54.

 24                THE COURT:   Anything else?

 25                MR. MANNION:    Thank you, Judge.



                                LAM       OCR        RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 17 of 21 PageID #: 25767


                                     Proceedings                          4354


  1               THE COURT:    Thank you, gentlemen and ladies.

  2

  3               (Matter concluded.)

  4

  5

  6                                   * * * * *

  7

  8                               E X H I B I T S

  9

 10                      Court Exhibit 41          Page 4340

 11                      Court Exhibit 42         Page 4343

 12

 13                                   * * * * *

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               LAM       OCR       RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 18 of 21 PageID #: 25768


                             6/1/18 - Bauta v. Greyhound, et al.                                                                   1
             $             225 [1] - 4339:14                                    4349:24                  BY:HAROLD [1] -
                                                                 8
                           2d [1] - 4346:21                                    Assisted [1] - 4339:24     4339:7
  $293,918.61 [1] -                                  8 [2] - 4345:19,          ASSOCIATES [1] -          BY:JONATHAN [1] -
   4352:9                             3               4345:20                   4338:17                   4339:10
  $3,888,152.47 [2] -                                800 [1] - 4339:5          assume [2] - 4347:8,
   4349:2, 4349:4          3 [2] - 4345:9, 4345:10                              4351:6                              C
  $359,233.86 [1] -        3,235,000 [2] - 4345:2,               9             assuming [1] - 4342:9
   4352:9                   4345:4                                             attorneys [2] -           C-700 [1] - 4339:6
  $653,152.47 [1] -        30 [1] - 4350:16          9 [2] - 4345:21,           4343:24, 4344:1          Cadman [1] - 4339:14
   4351:25                 300 [1] - 4338:21          4345:22                  Avenue [2] - 4338:20,     calculation [1] -
                           35 [1] - 4342:13          9:30 [2] - 4338:8,         4339:5                    4347:11
             1                                        4340:1                   awaiting [2] - 4340:1,    California [1] -
                                      4              9th [1] - 4339:1           4343:13                   4352:13
  1 [8] - 4338:8,                                                                                        CARTMELL [1] -
   4340:24, 4341:8,        4 [2] - 4345:11,                     A                                         4338:20
                                                                                          B
   4341:11, 4342:22,        4345:12                                                                      case [16] - 4346:13,
   4342:24, 4343:1,        41 [3] - 4340:3,          a.m [5] - 4338:8,         BARMEN [15] -              4346:19, 4346:20,
   4343:7                   4340:6, 4354:10           4340:1, 4340:3,           4339:3, 4340:22,          4346:22, 4347:5,
  1,536,000 [1] -          42 [3] - 4343:15,          4340:7, 4343:13           4341:14, 4341:16,         4347:6, 4349:9,
   4344:20                  4343:18, 4354:11         able [1] - 4349:18         4341:22, 4341:25,         4349:10, 4349:12,
  1,536,625 [1] -          420 [1] - 4346:21         accommodate [1] -          4342:5, 4342:9,           4350:22, 4350:23,
   4344:19                 42nd [1] - 4338:17         4344:4                    4342:13, 4342:17,         4351:6, 4352:5,
  1,698,375 [1] -          4340 [1] - 4354:10        additur [2] - 4348:12,     4344:6, 4348:24,          4352:13, 4352:15,
   4344:25                 4343 [1] - 4354:11         4353:19                   4351:17, 4352:17,         4353:5
  1.a [1] - 4344:17        44114 [1] - 4339:2        address [2] - 4346:12,     4352:20                  cases [1] - 4353:14
  1.b [1] - 4344:23        45 [3] - 4350:16,          4350:21                  based [1] - 4350:24       CAUSE [1] - 4338:13
  10 [1] - 4345:25          4352:4, 4352:9           Address [2] - 4348:19,    basis [1] - 4350:11       caused [1] - 4347:17
  10005 [1] - 4339:10      453 [1] - 4346:22          4348:20                  Bauta [1] - 4353:13       CAV [1] - 4338:9
  10168 [1] - 4338:18      4740 [1] - 4338:20        advisement [1] -          BAUTA [1] - 4338:4        certainly [1] - 4347:18
  10573 [1] - 4339:6                                  4347:4                   bear [1] - 4348:6         Certainly [1] - 4348:2
  10:45 [1] - 4340:7                  5              agree [8] - 4341:17,      bears [2] - 4349:10,      challenge [2] - 4342:2
  10:54 [1] - 4340:3                                  4342:5, 4342:7,           4349:12                  change [2] - 4350:13,
  11 [1] - 4346:1          5 [2] - 4345:13,           4342:9, 4342:13,         BEFORE [1] - 4338:14       4351:6
  11201 [1] - 4339:14       4345:14                   4348:15, 4349:18,        benefit [1] - 4347:20     check [3] - 4352:14,
  116 [1] - 4343:8         5-8 [4] - 4340:18,         4353:2                   between [1] - 4350:18      4352:16, 4353:22
  116-0001 [1] - 4340:13    4341:1, 4341:6,          ahead [1] - 4346:11       big [1] - 4344:3          checked [1] - 4351:24
  11:07 [1] - 4343:13       4341:14                  AHMUTY [1] - 4339:8       bills [1] - 4353:10       cite [1] - 4346:20
  12 [2] - 4345:23,        5.8 [1] - 4340:9          AKOS [1] - 4338:8         BISGAARD [1] -            CITRIN [1] - 4339:8
   4345:24                 54 [3] - 4353:7,          allocated [1] - 4352:7     4339:1                   City [1] - 4338:21
  122 [1] - 4338:17         4353:8, 4353:23          almost [1] - 4349:4       bit [1] - 4348:16         CIVIL [1] - 4338:13
  12:10 [1] - 4343:19      55 [2] - 4352:4, 4352:8   Almost [1] - 4342:16      book [3] - 4340:9,        clean [1] - 4341:7
  12:20 [1] - 4343:15      555 [1] - 4346:21         amended [1] -              4340:16, 4340:18         clearly [1] - 4347:1
  1375 [1] - 4339:1                                   4350:14                  books [3] - 4340:24,      CLERK [3] - 4343:2,
  14-CV-3725 [1] -                    6              amount [1] - 4352:24       4343:4, 4352:22           4343:5, 4343:12
   4338:4                                            AND [1] - 4338:9          Brad [1] - 4341:4         Cleveland [1] - 4339:2
                           6 [3] - 4345:15,          Anderson [4] -            briefed [2] - 4350:10,    COLEMAN [1] -
  1600 [1] - 4339:2
                            4345:16, 4347:24          4351:21, 4352:3,          4350:13                   4339:4
  167 [2] - 4340:12,
                           60 [1] - 4350:18           4352:7, 4352:23          briefing [2] - 4350:15,   collateral [10] -
   4340:17
                           625 [2] - 4344:21,        ANDERSON [1] -             4350:19                   4346:16, 4346:23,
  167A [2] - 4340:12,
                            4344:22                   4338:8                   briefs [1] - 4350:16       4347:2, 4349:13,
   4340:14
                           64112 [1] - 4338:21       Anderson's [3] -          BRISBOIS [1] - 4339:1      4349:17, 4350:10,
                                                      4344:24, 4352:10,        Brook [1] - 4339:6         4350:12, 4350:17,
             2
                                      7               4352:11                  Brooklyn [2] - 4338:6,     4350:20, 4352:3
  2 [7] - 4340:25,                                   answer [2] - 4344:17,      4339:14                  coming [1] - 4351:8
                           7 [2] - 4345:17,           4344:23
   4341:8, 4341:12,                                                            bulletin [2] - 4340:8,    compensatory [14] -
                            4345:18                  anticipate [1] - 4351:1
   4342:22, 4343:8,                                                             4340:19                   4347:9, 4347:21,
                           702 [1] - 4339:9          Anticipate [1] - 4353:7
   4345:7, 4345:8                                                              BY [2] - 4338:19,          4347:22, 4348:2,
                           77 [1] - 4339:9           apply [2] - 4351:18,                                 4348:4, 4348:5,
  2004 [1] - 4340:8                                                             4338:22
  2018 [1] - 4338:8                                   4352:4                   BY:BRADLEY [1] -           4351:14, 4351:18,
  2100 [1] - 4338:18                                 asserting [1] -            4339:3                    4351:20, 4351:22,




                                               LAM            OCR              RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 19 of 21 PageID #: 25769


                             6/1/18 - Bauta v. Greyhound, et al.                                                                   2
   4351:25, 4352:5,        Defendants [2] -            4346:19, 4346:24,        Grand [1] - 4338:20       Interestingly [1] -
   4352:8, 4352:18          4339:1, 4347:2             4347:3, 4350:16          granted [1] - 4348:13       4340:23
  complete [1] -           defendants [1] -           ESQ [7] - 4338:19,        great [2] - 4344:5,       involved [1] - 4342:17
   4342:24                  4351:15                    4338:22, 4339:3,          4346:3                   issue [4] - 4346:12,
  completely [1] -         Defendants' [3] -           4339:3, 4339:7,          GREYHOUND [1] -             4348:20, 4349:23,
   4347:23                  4340:12, 4340:14,          4339:7, 4339:10           4338:8                     4352:17
  Computer [1] -            4340:17                   estoppel [1] - 4352:3     Greyhound [4] -           issues [1] - 4346:19
   4339:24                 defense [1] - 4348:17      evidence [2] -             4351:21, 4352:4,
  Computer-Assisted        DENNEHEY [1] -              4340:25, 4347:18          4352:9, 4352:19                     J
   [1] - 4339:24            4339:4                    Exhibit [8] - 4340:3,     Greyhound's [1] -
  concern [2] - 4350:4,    deposition [1] -            4340:6, 4340:12,          4344:18                  joint [1] - 4351:17
   4350:21                  4353:9                     4340:14, 4343:15,        GUBICA [2] - 4338:8,      jointly [2] - 4351:15,
  concluded [1] -          determination [1] -         4343:18, 4354:10,         4338:9                     4351:22
   4354:3                   4347:19                    4354:11                  guess [3] - 4340:23,      JONATHAN [1] -
  concurrent [1] -         Diaz [1] - 4352:14         exhibit [1] - 4343:4       4341:24, 4353:18           4338:22
   4353:18                 different [2] - 4341:18,   exhibits [3] - 4340:10,                             JOSE [1] - 4338:4
  conduct [2] - 4344:18,    4347:23                    4340:12, 4341:10                    H              Judge [4] - 4340:7,
   4344:24                 directing [1] - 4340:16    exits [1] - 4346:8                                    4343:19, 4346:22,
  continuation [1] -       discussing [1] -           expedited [1] -           harm [3] - 4347:16,         4353:25
   4341:3                   4349:5                     4350:11                   4347:24, 4348:6          JUDGE [1] - 4338:14
  copies [1] - 4353:15     disinclined [1] -          extent [2] - 4346:25,     hear [1] - 4348:6         judgment [21] -
  copy [3] - 4341:7,        4346:25                    4347:16                  hearing [11] - 4346:16,     4346:13, 4346:15,
   4342:6, 4342:24         DISTRICT [2] - 4338:1,                                4346:23, 4347:2,           4346:19, 4346:24,
  correct [2] - 4344:14,    4338:1                               F               4347:20, 4349:14,          4347:3, 4349:14,
   4352:1                  District [1] - 4346:21                                4349:17, 4349:20,          4350:6, 4350:12,
  corresponding [1] -      docket [1] - 4342:25       favor [1] - 4342:25        4350:10, 4350:12,          4350:14, 4350:16,
   4340:15                 doesn't.. [1] - 4341:7     few [1] - 4346:9           4350:18, 4350:20           4351:2, 4351:8,
  cost [2] - 4353:8        done [1] - 4340:11         file [1] - 4353:4         held [1] - 4346:23          4351:11, 4351:13,
  course [1] - 4351:9      down [3] - 4341:14,        filed [1] - 4353:18       highlighted [2] -           4351:19, 4351:21,
  Court's [1] - 4350:21     4347:7, 4353:4            filing [1] - 4349:15       4341:6, 4341:20            4352:12, 4352:22,
  Courthouse [1] -         drag [2] - 4350:5,         fine [1] - 4353:2         highlighting [5] -          4353:2
   4338:6                   4350:8                    firm [1] - 4353:14         4341:9, 4341:12,         June [1] - 4338:8
  credit [1] - 4352:23                                first [3] - 4340:24,       4341:13, 4341:18,        Jurors [1] - 4345:25
                                                        4342:20, 4349:6          4342:23                  jurors [3] - 4340:7,
  cross [1] - 4348:23                 E                                                                     4343:11, 4343:25
  cross-motions [1] -                                 fix [1] - 4342:4          highlights [1] - 4342:6
   4348:23                 e-mail [1] - 4343:3        FOR [1] - 4338:13         hold [1] - 4350:17        Jury [2] - 4344:10,
  cut [1] - 4353:5         East [3] - 4338:17,        foreperson [1] -          home [1] - 4348:25          4346:8
                            4339:1, 4339:14             4343:20                 Honor [7] - 4340:22,      jury [20] - 4340:2,
                           EASTERN [1] - 4338:1       FOREPERSON [6] -           4341:17, 4342:18,          4340:6, 4340:10,
            D                                                                                               4343:14, 4343:19,
                           effect [1] - 4347:10         4344:15, 4344:19,        4344:6, 4348:17,
  damage [4] - 4347:21,    efficient [1] - 4346:18      4344:21, 4344:25,        4350:3, 4352:18            4343:21, 4343:22,
   4347:22, 4351:15,       electronic [1] - 4343:3      4345:2, 4345:6          HONORABLE [1] -             4343:23, 4343:24,
   4351:22                 elements [1] - 4347:15     forever [2] - 4350:5,      4338:14                    4343:25, 4344:9,
  damages [9] -            employer [1] -               4350:8                                              4346:3, 4346:5,
   4344:17, 4344:24,        4352:10                   form [2] - 4344:17,                  I                4347:15, 4347:20,
   4347:9, 4347:10,        encompasses [1] -            4346:2                                              4347:23, 4348:4,
   4347:11, 4347:20,        4351:20                   four [1] - 4342:16        impacts [1] - 4350:24       4348:6, 4352:2,
   4351:20, 4352:6,        end [3] - 4350:14,         Frankly [1] - 4349:16     INC [1] - 4338:8            4352:7
   4352:8                   4351:14, 4353:3           Friday [1] - 4338:8       indicated [1] -           jury's [2] - 4344:16,
  date [3] - 4340:7,       enter [3] - 4350:6,                                    4340:13                   4347:19
   4343:18, 4349:15                                                             information [1] -
                            4350:12, 4350:14                     G
  days [4] - 4342:13,      entered [2] - 4351:2,                                  4349:25                            K
   4350:16, 4350:17,        4351:12                   G-40 [4] - 4340:8,        initial [1] - 4348:14
   4350:18                                             4340:14, 4340:15,        injuries [1] - 4347:18    Kansas [1] - 4338:21
                           entering [3] - 4346:15,
  decide [1] - 4353:5                                  4343:7                   instead [1] - 4342:23     KAROLY [1] - 4338:8
                            4349:14, 4351:7
  decision [1] - 4350:24                              gentlemen [3] -           instructions [1] -        keeping [1] - 4350:22
                           ENTERPRISE [1] -
  defendant [1] -                                      4344:12, 4346:4,           4346:3                  KIEFFER [1] - 4338:22
                            4338:9
   4347:17                                             4354:1                   intended [1] - 4347:17    kind [1] - 4350:3
                           enters [1] - 4344:10
  Defendant [1] -          Entry [1] - 4349:14        global [1] - 4346:18      interested [1] -
   4338:10                 entry [5] - 4346:13,       GOGGIN [1] - 4339:5         4348:20




                                               LAM             OCR              RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 20 of 21 PageID #: 25770


                             6/1/18 - Bauta v. Greyhound, et al.                                                                3
                            4341:24                  4341:25, 4342:1,                                 4341:12, 4341:19,
            L                                                                         O
                           MCELFISH [28] -           4342:5, 4342:7,                                  4342:22, 4342:23,
  ladies [1] - 4354:1       4338:17, 4338:19,        4342:9, 4342:11,      OF [2] - 4338:1,           4343:1, 4343:7,
  Ladies [2] - 4344:12,     4340:23, 4341:11,        4342:13, 4342:15,      4338:13                   4343:8
    4346:4                  4341:15, 4341:21,        4342:17, 4343:3,      OFFICIAL [1] -            plaintiffs [1] - 4353:14
  law [2] - 4346:17,        4341:23, 4342:1,         4344:6, 4344:7,        4339:14                  Plaza [1] - 4339:14
    4352:14                 4342:7, 4342:11,         4345:3, 4346:12,      Ohio [1] - 4339:2         portion [2] - 4341:5,
  LAW [3] - 4343:2,         4343:3, 4344:7,          4347:6, 4347:7,       Okrayaents [1] -           4352:11
    4343:5, 4343:12         4345:3, 4347:6,          4347:13, 4348:8,       4346:21                  post [2] - 4340:13,
  least [1] - 4349:20       4347:13, 4348:8,         4348:12, 4348:17,     one [10] - 4340:14,        4340:18
  legally [1] - 4352:24     4348:12, 4349:3,         4348:24, 4349:3,       4342:10, 4342:17,        post-it [1] - 4340:18
  LEWIS [1] - 4339:1        4349:7, 4349:10,         4349:7, 4349:10,       4343:5, 4347:15,         post-its [1] - 4340:13
  liable [2] - 4351:16,     4349:16, 4350:2,         4349:16, 4350:2,       4348:1, 4349:17,         practical [1] - 4346:17
    4352:8                  4351:6, 4352:13,         4350:3, 4350:15,       4350:5, 4350:8,          practice [1] - 4343:23
  Liana [1] - 4343:20       4353:7, 4353:12,         4351:1, 4351:5,        4351:19                  predicated [1] -
  lien [1] - 4349:24        4353:17, 4353:22         4351:6, 4351:17,      One [1] - 4349:3           4352:3
                           McElfish [2] -            4352:13, 4352:17,     open [3] - 4340:1,        preference [1] -
  LINDA [1] - 4339:14
                            4341:17, 4342:5          4352:20, 4353:7,       4340:3, 4343:15           4344:2
  lindacsr@aol.com [1]
                           McMahon [1] -             4353:12, 4353:17,     opening [1] - 4350:16     pretty [1] - 4344:3
    - 4339:15
                            4346:23                  4353:22, 4353:25      original [1] - 4340:11    prevailing [1] - 4353:8
  LINES [1] - 4338:8
                           mean [4] - 4341:25,      MTA [1] - 4346:21      ought [1] - 4341:2        previously [1] -
  LLC [2] - 4338:9,
                            4342:4, 4349:16,        mull [1] - 4348:18     own [1] - 4353:3           4348:22
    4338:17
                            4349:19                                                                  problem [1] - 4344:1
  LLP [3] - 4338:20,
    4339:1, 4339:8         meaningless [1] -                  N                       P              proceedings [2] -
                            4342:1                                                                    4342:21, 4343:6
  local [1] - 4353:20
                           mechanical [1] -         name [1] - 4347:6      p.m [2] - 4343:15,
  look [7] - 4340:20,                                                                                Proceedings [1] -
                            4339:24                 narrow [1] - 4349:20    4343:19
    4347:5, 4347:15,                                                                                  4339:24
                           merely [1] - 4353:15     nature [1] - 4347:16   Page [2] - 4354:10,
    4349:8, 4350:23,                                                                                 produced [1] -
                           merge [2] - 4352:14,     need [6] - 4349:16,     4354:11
    4353:1, 4353:5                                                                                    4339:24
                            4352:15                  4350:13, 4351:23,     page [7] - 4340:15,
  looking [1] - 4349:11                                                                              proper [2] - 4346:17,
                           middle [1] - 4349:5       4351:24, 4353:1,       4340:19, 4341:1,
  loss [1] - 4353:16                                                                                  4353:16
                           million [1] - 4347:24     4353:10                4341:2, 4341:15,
  lost [1] - 4345:25                                                                                 proposed [2] -
                           mind [1] - 4351:7        NEW [1] - 4338:1        4342:8, 4342:10           4351:13, 4353:1
                           minute [1] - 4346:5      new [12] - 4347:9,     pages [1] - 4343:1
            M                                                                                        pull [1] - 4342:25
                           minutes [1] - 4346:9      4347:22, 4347:25,     paid [2] - 4353:13,       pulled [1] - 4340:13
                           Miriam [1] - 4344:9       4348:2, 4348:3,        4353:17
  magistrate [1] -                                                                                   punitive [7] - 4344:17,
                           Missouri [1] - 4338:21    4348:4, 4348:10,      part [3] - 4347:11,
   4351:24                                                                                            4344:24, 4347:10,
                           mistaken [1] - 4353:21    4348:19, 4348:23,      4347:14, 4347:19
  MAGISTRATE [1] -                                                                                    4347:11, 4347:20,
                           misused [1] - 4342:2      4349:15, 4353:19      party [1] - 4353:8
   4338:14                                                                                            4351:20, 4352:6
                           Morales [3] - 4343:20,   New [8] - 4338:6,      Pause [2] - 4342:21,
  mail [1] - 4343:3                                                                                  punitives [2] - 4348:3,
                            4344:16, 4345:5          4338:18, 4339:6,       4343:6
  maker [1] - 4349:24                                                                                 4348:5
                           morning [1] - 4340:5      4339:10, 4346:17,
  MANNION [3] -                                                            pay [1] - 4352:19         put [3] - 4350:25,
                                                     4352:14
   4339:3, 4342:15,        MOROKNEK [1] -                                  payments [2] -             4352:12, 4353:4
                                                    next [9] - 4341:1,
   4353:25                  4339:7                                          4349:18, 4349:19
                                                     4341:2, 4341:15,
  MARINO [1] - 4339:14     Moroknek [1] -                                  Pennsylvania [1] -                   R
                                                     4350:25, 4351:2,
  mark [1] - 4342:7         4342:19                                         4352:2
                                                     4351:3, 4351:11,
  marked [6] - 4340:4,     motion [4] - 4350:4,                            percent [4] - 4352:4,     RAMON [1] - 4338:14
                                                     4351:14, 4353:3
   4340:6, 4340:11,         4350:8, 4353:7,                                 4352:8, 4352:9           rather [1] - 4344:2
                                                    NO [9] - 4345:8,
   4341:2, 4343:16,         4353:8                                         perfunctory [2] -         ratio [2] - 4347:13,
                                                     4345:10, 4345:12,
   4343:18                 motions [7] - 4348:19,                           4341:24, 4341:25          4347:14
                                                     4345:14, 4345:16,
  marshal [2] - 4343:10,    4348:23, 4349:15,                              personally [2] -          RAYMOND [1] -
                                                     4345:18, 4345:20,
   4346:2                   4350:9, 4350:13,                                4343:23, 4346:6           4338:19
                                                     4345:22, 4345:24
  MARSHALL [1] -            4351:4, 4353:19                                phase [1] - 4347:21       reached [2] - 4343:19,
                                                    note [3] - 4340:6,
   4339:4                  Motions [1] - 4351:9                            PIN [1] - 4346:22          4344:13
                                                     4343:18, 4344:12
  math [4] - 4349:1,       moving [1] - 4350:22                            Plaintiff [2] - 4338:5,   reaction [1] - 4348:14
                                                    notice [1] - 4341:9
   4351:23, 4352:1,        MR [49] - 4340:22,                               4338:17                  really [1] - 4346:16
                                                    number [3] - 4350:8,
   4352:7                   4340:23, 4341:11,                              plaintiff [1] - 4347:16   reason [1] - 4347:8
                                                     4350:9, 4351:25
  Matter [1] - 4354:3       4341:14, 4341:15,                              Plaintiff's [12] -        reasons [1] - 4350:5
                                                    NY [1] - 4339:14
  matter [1] - 4341:24      4341:16, 4341:21,                               4340:12, 4340:24,        receive [1] - 4343:21
  matters [2] - 4341:6,     4341:22, 4341:23,                               4341:8, 4341:11,         received [3] - 4340:5,




                                             LAM            OCR            RPR
Case 1:14-cv-03725-RER Document 778 Filed 07/11/19 Page 21 of 21 PageID #: 25771


                             6/1/18 - Bauta v. Greyhound, et al.                                                              4
   4343:17, 4344:12        scheduling [1] -           4349:13, 4349:17,         4339:24, 4346:14       Water [1] - 4339:9
  Recess [1] - 4346:10      4346:13                   4350:10, 4350:12,       TRANSCRIPT [1] -         week [6] - 4350:25,
  recess [1] - 4343:13     scope [1] - 4349:20        4350:17, 4350:20          4338:13                 4351:2, 4351:3,
  record [3] - 4340:24,    seated [1] - 4344:11      Southern [1] -           Transcription [1] -       4351:12, 4351:14,
   4345:25, 4347:1         second [2] - 4342:8,       4346:21                   4339:24                 4353:3
  recorded [1] - 4339:24    4343:5                   speaking [1] -           transcripts [2] -        Week [1] - 4351:11
  red [2] - 4340:13,       see [8] - 4343:1,          4351:18                   4353:10                Westchester [1] -
   4340:18                  4343:17, 4350:23,        special [1] - 4344:17    trial [12] - 4347:9,      4339:5
  reflect [1] - 4347:1      4350:24, 4351:10,        specifically [1] -         4347:22, 4348:1,       whole [2] - 4340:15,
  relationship [1] -        4352:2, 4352:15,          4351:18                   4348:2, 4348:3,         4348:3
   4348:7                   4353:10                  SPRATT [1] - 4339:8        4348:4, 4348:10,       write [1] - 4347:7
  report [1] - 4352:23     seeing [1] - 4351:1       standard [1] - 4347:15     4348:20, 4348:23,
  Reporter [1] - 4339:14   seem [1] - 4341:23        start [1] - 4351:4         4349:15, 4353:10,                Y
  REPORTER [1] -           send [5] - 4340:9,        started [1] - 4351:9       4353:19
   4339:14                  4340:20, 4341:18,        STATES [2] - 4338:1,     TRIAL [1] - 4338:13      years [1] - 4342:16
  representatives [1] -     4342:6, 4342:23           4338:14                 trigger [1] - 4349:15    yesterday [2] -
   4344:4                  separate [1] - 4352:6     States [1] - 4338:6      trying [1] - 4351:9       4346:14, 4350:4
  request [1] - 4340:8     separately [1] -          stays [1] - 4348:4       twice [1] - 4351:24      YORK [1] - 4338:1
  requested [1] -           4344:3                   stenography [1] -        two [2] - 4350:7,        York [8] - 4338:6,
   4340:16                 September [1] -            4339:24                   4350:9                  4338:18, 4339:6,
  requesting [1] -          4340:8                   STEVEN [1] - 4339:7                                4339:10, 4346:17,
   4347:2                  service [1] - 4346:6      Street [3] - 4338:17,               U              4352:14
  RER [1] - 4338:4         set [1] - 4350:15          4339:1, 4339:9
  resolution [1] -         settlement [1] -          submit [2] - 4353:2,     under [3] - 4346:17,
   4346:18                  4349:6                    4353:17                  4347:4, 4352:7
  responses [1] -          several [1] - 4351:17     submitted [1] -          understood [1] -
   4350:17                 severally [2] -            4351:14                  4350:3
  responsible [2] -         4351:16, 4351:22         subpoenas [1] -          Understood [1] -
   4352:10, 4352:24        Shaub [1] - 4346:11        4350:1                   4351:5
  retire [2] - 4343:22,    SHAUB [9] - 4339:8,       subsequent [1] -         UNITED [2] - 4338:1,
   4346:4                   4339:10, 4346:12,         4340:17                  4338:14
  reviewing [1] -           4347:7, 4348:17,         Suite [5] - 4338:18,     United [1] - 4338:6
   4346:14                  4350:3, 4350:15,          4338:21, 4339:2,        Unless [1] - 4348:12
  Reyes [2] - 4340:7,       4351:1, 4351:5            4339:6, 4339:9          up [3] - 4342:25,
   4343:19                 sheet [1] - 4342:25       Supp [1] - 4346:21        4350:25, 4352:23
  REYES [1] - 4338:14      shortly [1] - 4349:9      suppose [1] - 4353:19    uploaded [1] - 4343:1
  room [5] - 4340:10,      show [1] - 4352:23
   4343:23, 4343:24,       side [1] - 4351:13                  T                         V
   4344:3, 4346:5          sidebar [1] - 4349:22
  Rule [2] - 4353:7,       Signed [1] - 4343:20      tax [1] - 4353:8         verdict [21] - 4340:1,
   4353:22                                           taxable [1] - 4353:16     4343:13, 4343:19,
                           signed [1] - 4346:2
                                                     technically [1] -         4343:22, 4344:13,
  rule [10] - 4340:8,      similar [1] - 4352:15
                                                       4352:21                 4344:17, 4345:5,
   4340:9, 4340:16,        Similarly [1] - 4340:17
                                                     terms [1] - 4351:7        4345:7, 4345:9,
   4340:17, 4340:18,       simultaneously [1] -
                                                     thinking [1] - 4351:7     4345:11, 4345:13,
   4340:24, 4341:5,         4350:19
                                                     THOMAS [1] - 4339:3       4345:15, 4345:17,
   4353:20                 single [1] - 4340:19
                                                     thoughts [1] - 4348:21    4345:19, 4345:21,
  rules [1] - 4341:18      site [1] - 4346:22
                                                                               4345:23, 4346:2,
  ruling [1] - 4352:3      slack [1] - 4353:6        throughout [1] -
                                                                               4347:22, 4349:1,
  Rye [1] - 4339:6         SMITH [1] - 4339:1          4341:9
                                                                               4351:15, 4351:23
                           sometime [2] -            throw [1] - 4347:21
                                                                              version [2] - 4341:19,
            S               4350:18, 4351:12         timing [2] - 4350:21,
                                                                               4343:3
                           somewhere [1] -             4353:21
  SAAL [1] - 4339:7         4353:15                  Today's [2] - 4340:7,
  Sabrina [2] - 4344:24,   soon [1] - 4350:6           4343:18                          W
   4351:21                 sorry [1] - 4345:3        together [3] - 4344:2,
                                                                              WAGSTAFF [1] -
  SABRINA [1] - 4338:8     sort [2] - 4341:23,         4347:25, 4348:8
                                                                               4338:20
  schedule [7] - 4349:9,    4351:8                   took [1] - 4342:13
                                                                              wait [2] - 4349:13,
   4349:10, 4349:12,       sounds [1] - 4348:13      total [2] - 4345:1,
                                                                               4350:9
   4350:4, 4350:8,         source [9] - 4346:16,       4349:1
                                                                              WARNER [1] - 4339:4
   4350:15, 4350:24         4346:23, 4347:2,         transcript [2] -




                                              LAM            OCR              RPR
